Title: To James Madison from John G. Munn, 2 December 1816
From: Munn, John G.
To: Madison, James


        
          Fort Hale in the Harbor ofNew Haven Cont. 2nd. of Decmr. 1816
          Sir
        
        Yor partishioner begs leave to state that in the month of Augt. last he was driven by force to hand in the Resignation of 1st. Liet: in the 2nd: Regt: of Inft: in the Army of the United States by Majr: Worth of the same Regt: contary to his wishes and inclination. As it is in Majr: Worths own hand righting the undersigned humbly requests a nonexceptance of sd: Resignation as it was contary to hi[…] extorted from him in an arbita[…].
        Your petitioner further begs leave to state that he was ReAppointed in the Army in Decmr. 1815 and that the Officers previously retained ware all hostile against those ReAppointed. The undersigned therefore humbly requests an Nonexceptance of sd: Resignation and if he is guilty of any crime worthy of notice to direct a trial, or grant a transfer into any other part of the Army. Your partishioner further begs leave to state that he is too much disabled to procure a sustinanc for himself and family by Manuel Labor. The Resignation is accepted by Genl. Brown […]e affecct the 1st. of Jany. 1817 previous […] which time it is humbly prayed that […]lief will

be granted. I have the Honor Sir to be verry Respy. your most Obt. friend and verry humble Servt.
        
          John G Munn1st: Liut: 2nd: Infy:
        
      